Exhibit 10.2
 
Loan No. RX0886-S1
 
PROMISSORY NOTE
 
WARWICK VALLEY TELEPHONE COMPANY
 
$5,000,000Dated: August 3, 2011
 
FOR VALUE RECEIVED, the undersigned promises to pay to COBANK, ACB (“Payee”), or
its order, at the times and in the manner set forth in that certain Master Loan
Agreement, dated as of February 18, 2003, as it may be amended, modified,
supplemented, extended or restated from time to time (the “MLA”), and in that
certain Second Supplement to the Master Loan Agreement, dated as of even date
herewith, by and between the undersigned and Payee (as it may be amended,
modified, supplemented, extended or restated from time to time, the “Second
Supplement”; the MLA and the Second Supplement collectively, the “Loan
Agreement”), the principal sum of FIVE MILLION DOLLARS AND 00/100 ($5,000,000)
or such lesser amount as may be advanced hereunder from time to time, together
with interest on the unpaid principal balance hereof at the rate or rates
provided for in the Loan Agreement.
 
This note is given for one or more advances to be made by the Payee to the
undersigned pursuant to the Loan Agreement, all of the terms and provisions of
which (including, without limitation, provisions regarding acceleration of the
maturity hereof and application of default interest and of a surcharge to
payments hereunder) are hereby incorporated by reference. The total of such
advances may exceed the face amount of this note, but the unpaid principal
balance shall not at any time exceed such face amount. Advances, accrued
interest, and payments shall be posted by the Payee upon an appropriate
accounting record, which record (and all computer printouts thereof) shall
constitute prima facie evidence of the outstanding principal and interest on the
advances. Any amount of principal hereof which is not paid when due, whether at
stated maturity, by acceleration or otherwise, shall bear interest from the date
when due until said principal amount is paid in full, payable on demand, at a
rate per annum set forth in Section 10(D) of the MLA.
 
The makers or endorsers hereof hereby waive presentment for payment, demand,
protest, and notice of dishonor and nonpayment of this note, and all defenses on
the ground of delay or of any extension of time for the payment hereof which may
be hereafter given by the holder or holders hereof to them or to anyone who has
assumed the payment of this note, and it is specifically agreed that the
obligations of said makers or endorsers shall not be in anywise affected or
altered to the prejudice of the holder or holders hereof by reason of the
assumption of payment of the same by any other person or entity.
 
Should this note be placed in the hands of an attorney for collection or the
services of any attorney become necessary in connection with enforcing its
provisions, the undersigned agrees to pay reasonable attorneys’ fees, together
with all costs and expenses incident thereto, to the extent allowed by law.
Except to the extent governed by applicable federal law, this note shall be
governed by and construed in accordance with the laws of the State of Colorado,
without reference to choice of law doctrine. Whenever possible each provision of
this note shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this note shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this note. Whenever in this note
reference is made to the Payee or the undersigned, such reference shall be
deemed to include, as applicable, a reference to their respective successors and
assigns. The provisions of this note shall be binding upon and shall inure to
the benefit of such successors and assigns. The undersigned’s successors and
assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the undersigned.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has caused this note to be executed and
delivered by its duly authorized officer as of the date first shown above.
 

 
WARWICK VALLEY TELEPHONE COMPANY
         
By:
/s/ Duane W. Albro
   
Duane W. Albro
   
President and Chief Executive Officer



 
 

--------------------------------------------------------------------------------

 
 